                               Case 1:18-cr-00375-VSB Document 166 Filed 03/11/21 Page 1 of 1




                                  March 9, 2021
    www.pecklaw.com
                                  Via ECF
                                                                                        3/10/2021
1325 Avenue of the Americas
                  10th Floor
                                  The Honorable Vernon S. Broderick         Sentencing in this matter is adjourned to April 2,
       New York, NY 10019         United States District Judge
                                                                            2021 at 11:30 a.m.
          tel. 212.382.0909       United States District Court
          fax 212.382.3456        Southern District of New York
                                  Thurgood Marshall United States Courthouse
                                  40 Foley Square, Room 415
              New York, NY
                                  New York, NY 10007
            Los Angeles, CA
               Oakland, CA        Re:       United States v. Ziskind, et al.
           Washington, D.C.                 Case No.: 18-cr-00375 (VSB)
                  Miami, FL
                 Chicago, IL      Dear Judge Broderick:
             River Edge, NJ
                  Austin, TX      We represent defendant Kevin Weinzoff in the above matter. Mr. Weinzoff is
                  Dallas, TX      currently scheduled to be sentenced on March 19, 2021. After consultation with
                Houston, TX       AUSA Andrew Thomas, who has no objection to this request, we respectfully
                                  request a two-week adjournment of Mr. Weinzoff’s sentencing to April 2, 2021 or
                                  any convenient date for the Court thereafter. The purpose of this request is to
                                  afford the defense additional time to prepare and submit Mr. Weinzoff’s sentencing
                                  memorandum. If this request is granted, Mr. Weinzoff’s sentencing memorandum
               International      will be filed on or before March 19, 2021.
                  Alliances
                                  Thank you for your courtesy and attention to this matter.
                  Argentina
                                  Respectfully submitted,
                      Brazil
                    Canada
                       Chile       s/ Brian D. Waller___________
                  Colombia        Brian D. Waller
                 Costa Rica
                 El Salvador      cc:       AUSA Andrew Thomas
                    England                 AUSA Robert Boone
                 Guatemala
                       India
                     Mexico
                    Panama
                       Peru
                   Uruguay
